DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, SUGAYA (US Patent Application Publication 20210194162 A1) teaches: “a board-to-board connector 10, to be mounted on a first board (see paragraph [0057]) and interposed between the first board (see paragraph [0057]) and a second board (see paragraph [0057]) to electrically connect a plurality of pads (along 242 and 443, see paragraph [0057]) of the first board (see paragraph [0057]) with a plurality of pads (along 242 and 443, see paragraph [0057]) of the second board (see paragraph [0057]) respectively, comprising: a flat-plate housing (22 and 42); a plurality of contacts (24 and 44) held on the housing; and a hold-down (50 and 60) made of metal, wherein the housing includes a second board (see paragraph [0057]) opposed surface to be opposed to the second board (see paragraph [0057]), and a hold-down accommodation recess 424 is formed on the second board (see paragraph [0057]) opposed surface, the hold-down (50 and 60) includes: a soldering part 506 connectable by soldering to a corresponding pad (along 242 and 443, see paragraph [0057]) of the first board (see paragraph [0057]); a reinforcing plate part (along 606) accommodated in the hold-down accommodation recess 424 and covering an inner bottom surface 423 of the hold-down accommodation recess 424; and a hold-down elastic piece 602 supported like a cantilever beam 602 by the reinforcing plate part (along 606), the hold-down elastic piece 602 includes an elastic piece body (between 603 and 602, see paragraph [0068]) extending from the reinforcing plate part (along 606), and the housing is formed in such a way that the contact part (end portion of 602) does not come into contact with the housing".
However, SUGAYA fails to provide, teach or suggest: a contact part formed at an end of the elastic piece body and projecting toward the second board beyond the second board opposed surface and when the contact part no longer projects toward the second board beyond the second board opposed surface as a result of the contact part being elastically displaced toward the first board.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831